Citation Nr: 0710699	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-11 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
with left sciatica, to include as secondary to service-
connected left knee disorder.

2.  Entitlement to service connection for a right knee 
disorder, to include as secondary to service-connected left 
knee disorder.

3.  Entitlement to an increased rating for a left knee 
disorder, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1971.

Service connection was established for residuals of a left 
knee injury by a December 1971 rating decision.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio, which denied the claims.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in February 2007.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The medical evidence tends to indicate that both the 
veteran's status post lumbar fusion due to lumbar spinal 
stenosis and spondylolisthesis with left sciatica and his 
postoperative right knee meniscectomy with arthritis were 
aggravated by his service-connected left knee disorder.

3.  The veteran's service-connected left knee disorder is 
manifested by pain and resulting functional impairment.  

4.  The competent medical evidence does not reflect that the 
veteran's left knee is currently manifested by ankylosis, 
dislocation or removal of the semilunar cartilage, nor genu 
recurvatum.

5.  The competent medical evidence indicates that the veteran 
does not currently experience recurrent subluxation and/or 
lateral instability of the left knee.

6.  Even when taking into consideration the veteran's 
complaints of pain, he does not have limitation of flexion to 
45 degrees of less, nor extension limited to 10 degrees or 
more.


CONCLUSIONS OF LAW

1.  Service connection is warranted for the veteran's status 
post lumbar fusion due to lumbar spinal stenosis and 
spondylolisthesis with left sciatica and postoperative right 
knee meniscectomy with arthritis based upon aggravation 
thereof by the service-connected residuals of a left knee 
injury.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A , 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected residuals of a left knee injury 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5256 to 5263 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), that adequate notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the Board notes that 
the veteran was sent pre-adjudication notice by a letter 
dated in October 2001, which is clearly prior to the December 
2002 rating decision that is the subject of this appeal.  He 
was also sent additional notification by letters dated in May 
2005 and March 2006.

Taken together, the aforementioned letters informed the 
veteran of the evidence necessary to substantiate his current 
appellate claims, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the March 2006 letter contained the specific 
information regarding disability rating(s) and effective 
date(s) mandated by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claims.  Nothing in 
the record indicates the veteran has identified the existence 
of any relevant evidence that is not of record.  Further, he 
had the opportunity to present evidence and argument in 
support of his case, to include at the February 2007 hearing.  
Moreover, he underwent VA medical examinations in this case 
in June 2002, September 2002, July 2005, and July 2006.  
Consequently, the Board finds that the duty to assist has 
been satisfied in this case.

The Board further notes that, for the reasons detailed below, 
it concludes the veteran is entitled to a grant of service 
connection for both his low back disorder and his right knee 
disorder.  Consequently, any deficiency regarding either the 
duty to notify or assist with respect to these claims has 
been rendered moot; there is no possible harm to the veteran 
arising from any due process defects.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


I.  Service Connection

The veteran essentially contends that he has disabilities of 
the low back and right knee secondary to his service-
connected left knee disorder.

Historically, the Board notes that the veteran's service 
medical records reflect that the veteran's spine was 
clinically evaluated as abnormal on a March 1967 service 
examination due to sacroiliac inflammation.  Further, he 
indicated on both a March 1967 and November 1968 Report of 
Medical History that he had experienced recurrent back pain.  
As such, it appears that a pre-existing low back disability 
was noted at the time of the veteran's entrance into active 
service.  Nevertheless, the physician's comments section of 
the November 1968 Report reflects that the condition was not 
considered disabling.  Moreover, it does not appear that he 
sought treatment for low back problems while on active duty, 
nor did he seek treatment for right knee problems.  In fact, 
his spine and lower extremities were clinically evaluated as 
normal on his May 1971 release from active duty examination.  
Additionally, there was no indication of treatment for the 
low back and/or right knee in the post-service medical 
records until years after service.  For example, there was no 
indication of either disability on VA medical examinations 
conducted in November 1971, March 1980, or December 1980.

The Board acknowledges that the veteran was treated for a 
left knee injury in October 1970, and that he is service 
connected for the residuals thereof.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
3.304(b).  
 
Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board acknowledges that the provisions of 38 C.F.R. 
§ 3.310 were revised during the pendency of this case, and 
are effective from October 10, 2006.  See 71 Fed. Reg. 
52,744-52,747 (September 7, 2006).  In pertinent part, the 
regulation was retitled "Disabilities that are proximately 
due to, or aggravated by, service-connected disease or 
injury."  In addition, the current paragraph (b) of 38 
C.F.R. 
§ 3.310 will be redesignated as paragraph (c), and a new 
paragraph (b) was added regarding aggravation on nonservice-
connected disabilities.  The expressed purpose of this 
revision was to conform the regulation to the Court's holding 
in Allen, supra, under which a veteran may be compensated for 
an increase in the severity of an otherwise nonservice-
connected condition caused by aggravation from a service-
connected condition.  As the Board was required to consider 
whether service connection was warranted pursuant to the 
holding in Allen, supra, prior to October 2006, the veteran 
is not prejudiced by the Board decision to proceed with the 
adjudication of this case.  See Bernard, supra.

A.  Low Back

Analysis.  In the instant case, the Board finds that the 
veteran is entitled to a grant of service connection for a 
low back disorder with left sciatica.

Initially, the Board notes that the veteran's service medical 
records do not reflect that his pre-existing low back 
disorder, noted on the March 1967 service examination, 
increased in severity while on active duty.  As noted above, 
it does not appear that he received any treatment for back 
problems during active service.  In fact, as his spine was 
evaluated as abnormal on the March 1967 examination, and was 
then evaluated as normal on his May 1971 release from active 
duty examination, it appears that the condition actually 
improved during active service.  Moreover, there is no 
competent medical evidence supporting the conclusion that the 
pre-existing low back disorder was aggravated by active 
service, or that the veteran has a current back disorder 
which is directly related to active service.  The veteran 
does not contend otherwise.  His appeal is based upon the 
contention that the current disability is secondary to his 
service-connected left knee disorder.  Therefore, service 
connection on a direct basis is denied.

The Board notes that there is competent medical evidence 
which both supports and refutes the veteran's claim of 
secondary service connection.  

The evidence in support of the veteran's claim includes a 
June 2002 VA spine examination, private medical statements 
dated in February 2003 and January 2007 from R. M. Y, M.D. 
(hereinafter, "Dr. Y"), a March 2004 private medical 
statement from D. R. L., M.D. (hereinafter, "Dr. L"), a May 
2004 private medical statement from B. S., M.D. (hereinafter, 
"Dr. BS"), a June 2005 private medical statement from A. P. 
S., M.D. (hereinafter, "Dr. AS"), a May 2006 private 
medical statement from C. N. B., M.D. (hereinafter, "Dr. 
B"), and a September 2006 addendum to a November 2003 MRI 
from a board certified radiologist.

The June 2002 VA spine examiner noted, in part, that the 
veteran's claims folder had been reviewed.  Diagnosis 
following examination was lumbosacral strain with 
degenerative disc disease and spondylolisthesis, lumbar 
spine.  Further, the examiner stated that these diagnoses 
were indeed pre-existing and were not service connected.  
However, the examiner opined that the veteran's abnormal gait 
could indeed aggravate these, the extent of which could not 
be determined.  

In the February 2003 statement, Dr. Y noted, in part, that 
the veteran had a long-standing history of back and leg pain.  
Following evaluation of the veteran, Dr. Y opined, among 
other things, that the veteran had an abnormal gait pattern 
secondary to his left knee injury, and that this pattern was 
exacerbating the degenerative changes in the veteran's back 
area.  Dr. Y also opined that the abnormal gait pattern was 
definitely accelerating the veteran's degenerative-type 
changes and causing his sciatic symptoms.  In the subsequent 
February 2007 statement, Dr. Y opined, in part, that the 
veteran's current back complaints could be related to his 
previous knee injuries, and they did accelerate the 
degenerative changes in his back leading to his lumbar 
surgery.  Moreover, Dr. Y opined that it was likely that this 
sequence of events did begin with the veteran's left knee 
injury in the service.  Thus, Dr. Y believed the veteran's 
back disability could be service connected at this time.

In his March 2004 statement, Dr. L related that he agreed 
with Dr. Y's assessment, and that the veteran's left knee 
injury caused abnormal gait which exacerbated degenerative 
changes of the veteran's lumbar spine condition.

Similarly, in his May 2004 statement Dr. BS stated that he 
agreed with the assessment of Drs. Y and L.  Dr. BS also 
specifically stated that he believed the veteran's left knee 
injury caused an abnormal gait, which made his lumbar spine 
condition worse.

In his June 2005 statement, Dr. AS opined, after examining 
the veteran and reviewing MRI films of the spine, that the 
veteran's left knee injury did cause an abnormality in the 
veteran's gait, which exacerbated degenerative changes of his 
lumbar spine.

In a his May 2006 statement, Dr. B noted that he had 
carefully reviewed the following information: service medical 
records; post-service medical records; imaging reports; 
patient's lay statements and telephone history 2006; other 
medical opinions; and medical literature review.  Further, 
Dr. B opined, among other things, that the veteran's lumbar 
spine should be assigned a medical diagnostic code as 
secondary to his left knee for the following reasons; 1) his 
left knee injury had resulted in a chronically abnormal gait; 
2) his abnormal gait had resulted in his development of 
advanced degenerative spine disease because his spine had 
more advanced degenerative changes than he would expect for a 
patient of the veteran's age without antecedent injuries; 3) 
his antecedent injuries were the micro-traumas induced by his 
abnormal gait; 4) his medical record did not contain another 
more likely etiology; and 5) it was known that such injuries 
could precipitate or accelerate the onset of the degenerative 
process of the spine, citing to medical treatise evidence.

Finally, in a September 2006 addendum to a November 2003 
lumbar spine MRI, a board certified radiologist noted that 
the MRI had demonstrated full Grade-I borderline Grade-II 
anterior spondylolisthesis of L5 on S1, which was accompanied 
by bilateral spondylolysis.  The radiologist opined that this 
was most certainly related to a traumatic event, although the 
age of which was unknown.  In addition, it was noted that 
there was no hypoplasia of the L5 vertebral body nor 
posterior neural arch defect of spina bifida to be related to 
a congenital malformation.

The evidence against the veteran's claim includes a September 
2002 VA neurologic examination, and a July 2006 VA spine 
examination.  Both examiners noted that they had reviewed the 
veteran's claims folder.

The September 2002 VA neurologic examiner diagnosed 
congenital spondylolisthesis L5 on S1; and degenerative disc 
disease of the lumbosacral spine at L5-S1.  Further, the 
examiner noted that the veteran was taken into the military 
with a congenital abnormality of the lumbosacral spine, and 
that this abnormality made the veteran vulnerable to 
developing disc disease of L5-S1 from routine activities and 
sports.  Indeed, it was stated that the veteran's pain began 
one year prior to entering the military, when he was captain 
of a basketball team.  The examiner also stated that the 
veteran's only risk factor for degenerative disc disease was 
obesity.  Moreover, the examiner opined that the veteran's 
low back pain was unrelated to his left knee injury.

The July 2006 VA spine examiner diagnosed post-op fusion 
lumbar spine for arthritis and spondylolisthesis.  Further, 
the examiner opined that it was not likely the veteran's 
current symptomatology with his back was related to his knee, 
but rather a separate occurrence, which was described as 
arthritis and congenital spondylolisthesis.

In this case, he Board notes that the veteran did have a pre-
existing low back disorder which was noted at the time of his 
entry into active service.  As the September 2002 VA 
neurologic examiner's opinion is the only one which takes 
into account this pre-existing disability, the Board 
concludes that it is entitled to the most weight with respect 
to the issue of whether the veteran's low back disorder was 
caused by his service-connected left knee disorder.  Since it 
is against such a finding, the Board must conclude that the 
preponderance of the evidence is unfavorable.

Despite the foregoing, the Board must conclude that the 
medical evidence also reflects that the service-connected 
left knee disorder did aggravate the veteran's low back 
disorder to at least some extent.  The June 2002 VA spine 
examiner specifically stated that the veteran's abnormal gait 
could indeed aggravate the low back disorder.  Similarly, the 
opinions of Drs. Y, L, BS, and AS were, in essence, that the 
abnormal gait caused by the left knee accelerated the 
degenerative changes of the low back.  Dr. BS specifically 
stated that the abnormal gait made the lumbar spine condition 
worse.  The opinion of Dr. B also supports this finding.  
Further, there does not appear to be any competent medical 
opinion of record which states that the veteran's service-
connected left knee did not aggravate his low back disorder.

The Board acknowledges that the June 2002 VA spine examiner 
opined that the extent of the aggravation could not be 
determined.  Moreover, none of the other medical clinicians 
who provided opinions in this case have indicated the extent 
of this aggravation.  However, the Board notes that this goes 
toward the appropriate disability rating to be assigned, and 
not whether service connection is warranted on the basis of a 
nonservice-connected disability having been aggravated by a 
service-connected disability.

The Board also notes that in Alemany v. Brown, 9 Vet. App. 
518 (1996), the Court noted that in light of the benefit of 
the doubt provisions, an accurate determination of etiology 
is not a condition precedent to granting service connection; 
nor is "definite etiology" or "obvious etiology."  Further, 
in Gilbert, supra, the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  In Gilbert the 
Court specifically stated that entitlement need not be 
established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the appellant prevails.

Resolving all reasonable doubt in favor of the veteran, the 
Board concludes that he is entitled to a grant of service 
connection for his status post lumbar fusion due to lumbar 
spinal stenosis and spondylolisthesis and left sciatica on 
the basis of secondary aggravation pursuant to Allen, supra.


B.  Right Knee

Analysis.  In the instant case, the Board finds that service 
connection is also warranted for the veteran's right knee 
disorder.

As noted above, there is no indication of any right knee 
problems during service or for years thereafter.  In fact, 
the first indication of right knee problems in the record 
appears to be on a February 1983 VA medical examination.  
More importantly, the examination report indicates that a 
right knee disorder was incurred as a result of a March 1982 
injury that occurred when he stumbled and fell down a flight 
of stairs; i.e., the record indicates the right knee disorder 
began as a result of a post-service injury. 

The Board acknowledges that the May 2006 private medical 
statement from Dr. B opined that it was as likely as not that 
the veteran's right knee injury resulted from the instability 
of his left service-connected knee injury because his left 
knee instability put his right knee at risk due to abnormal 
lower extremity bio-mechanics.  However, a July 2006 VA 
joints examiner, who diagnosed early arthritis of the right 
knee, opined that it was not likely that the veteran's right 
knee was related to his left knee condition, but rather a 
separate injury and surgeries.  As the July 2006 VA 
examiner's opinion is consistent with the post-service right 
knee injury, the Board finds that it is entitled to more 
weight than that of Dr. B. 

In summary, there is no indication of any right knee problems 
until years after the veteran was discharged from active 
duty; the first indication of any right knee problems was 
following a post-service injury; and, the competent medical 
opinion the Board found was entitled to the most weight on 
this issue is against a finding that the current right knee 
disorder was caused by the service-connected left knee 
disorder.  Thus, the Board concludes that the preponderance 
of the evidence is against a finding that the veteran's right 
knee disorder is either directly related to active service, 
or directly caused by his service-connected left knee 
disorder.

However, as with the low back disorder, the Board finds that 
service connection is warranted for the veteran's right knee 
disorder on the basis of a nonservice-connected disability 
having been aggravated by a service-connected disability, 
pursuant to the holding in Allen, supra.  The only competent 
medical opinion to address the issue of secondary aggravation 
is that of a June 2002 VA joints examiner.  It is observed 
that this examination report was completed by the same 
examiner who conducted the concurrent VA spine examination, 
who, as already mentioned, noted that he had reviewed the 
veteran's claims folder.  Following examination of the 
veteran, the examiner opined that, more likely than not, the 
veteran's abnormal gait from his left knee was indeed 
aggravating the right knee disorder.  As with the low back, 
the examiner stated that the extent of the aggravation could 
not be determined, but, as already stated, this goes toward 
the appropriate disability rating and not whether service 
connection is warranted.

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that the veteran is entitled to a grant of 
service connection for his post operative right knee 
meniscectomy with arthritis as having been aggravated by his 
service-connected left knee disorder, in accord with Allen, 
supra.


II.  Increased Rating

Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning the higher of the 
two where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The criteria for disabilities of the knee and leg are found 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263. 

Diagnostic Code 5256 provides for ankylosis of the knee.  
Under this Code, favorable ankylosis of either knee warrants 
a 30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  
A 40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees.  When 
the knee is fixed in flexion between 20 degrees and 45 
degrees, a 50 percent rating is assigned.  A 60 percent 
rating is warranted for extremely unfavorable ankylosis, with 
the knee fixed in flexion at an angle of 45 degrees or more.  
38 C.F.R. § 4.71a.

The veteran's service-connected left knee disorder was 
initially evaluated as 10 percent disabling pursuant to the 
criteria found at Diagnostic Code 5257.  Under this Code, 
slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment, while a 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, when there is cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint, a 20 percent is 
assignable.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5259, a 10 percent rating is assigned 
for cartilage, semilunar, removal of, symptomatic.  This Code 
does not provide for a disability rating in excess of 10 
percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

Diagnostic Code 5262 provides criteria for impairment of the 
tibia and fibula.  38 C.F.R. § 4.71a.  With malunion and 
slight knee or ankle disability, a 10 percent rating is 
assigned.  Moderate knee or ankle disability warrants a 20 
percent rating.  A 30 percent rating is assigned when there 
is marked knee or ankle disability.  When there is nonunion 
with loose motion, requiring brace, a 40 percent rating is 
warranted.  38 C.F.R. § 4.71a.

However, the Board notes that the veteran is separately 
evaluated for residuals of fracture to the left fibula.  Even 
though that disability is evaluated based upon impairment of 
the left ankle, the Board concludes that consideration of 
this Code in rating the service-connected left knee injury 
would be in violation of the prohibition against pyramiding 
found at 38 C.F.R. § 4.14.

Under Diagnostic Code 5263, when there is genu recurvatum 
(acquired, traumatic, with weakness and insecurity in weight-
bearing objectively demonstrated), a 10 percent rating is 
warranted.  This Code does not provide for a disability 
rating in excess of 10 percent.  38 C.F.R. § 4.71a.


Analysis.  In the instant case, the Board acknowledges that 
the veteran's service-connected left knee disorder is 
manifested by pain and resulting functional impairment.  
However, even when taking into consideration his complaints 
of pain, the Board finds that he does not meet or nearly 
approximate the criteria for a rating in excess of 10 percent 
under any of the potentially applicable Diagnostic Codes.

Initially, the Board notes that the required manifestations 
for evaluation under Diagnostic Codes 5256 (knee, ankylosis), 
5258 (cartilage, dislocated, semilunar), 5259 (symptomatic 
removal of semilunar cartilage), and 5263 (genu recurvatum) 
are not applicable, as the presence of ankylosis of the left 
knee, dislocation or removal of the semilunar cartilage, or 
genu recurvatum have not been demonstrated by the current 
medical evidence.  For example, there is no indication of any 
such impairment on X-rays conducted in conjunction with June 
2002 and July 2005 VA medical examinations, nor on private 
February 2006 MRI.  Moreover, as already mentioned, neither 
Diagnostic Code 5259 nor 5263 provides for a rating in excess 
of 10 percent.

With respect to Diagnostic Code 5257, the Board notes that 
the veteran was initially assigned a 10 percent rating for 
his service-connected left knee disorder based upon slight 
lateral instability.  The June 2002 VA joints examination 
found that the knee was stable to anteroposterior testing, 
with only slight looseness to medial, lateral testing.  
However, the subsequent July 2005 VA examination found that 
the left knee was stable to medial, lateral, and 
anterior/posterior testing.  The Board notes that the 
February 2006 private evaluation of the left knee noted, in 
part, that the left knee bothered the veteran more due to 
instability and discomfort.  Further, Dr. B contended in his 
May 2006 statement that the knee was unstable pursuant to the 
February 2006 evaluation, and that the July 2005 VA 
examination was likely in error as all of the veteran's other 
exams were consistent with instability.  Nevertheless, it 
does not appear from Dr. B's statement that he actually 
examined the veteran's left knee.  As such, he did not make 
any objective medical findings in regard to the veteran's 
left knee.  Moreover, the more recent July 2006 VA examiner 
found that both knees were stable to medial, lateral, 
anterior, and posterior testing.

In view of the foregoing, the Board must find that the 
competent medical evidence reflects that the veteran's left 
knee is not currently manifested by lateral instability 
and/or subluxation.  Thus, he clearly does not have moderate 
subluxation and/or instability.  Consequently, he is not 
entitled to a rating in excess of 10 percent under Diagnostic 
Code 5257.

Regarding limitation of motion, the Board notes that the June 
2002 VA joints examination showed motion from zero to 130 
degrees flexion with moderate pain.  In his February 2003 
statement, Dr. Y noted, in part, that the veteran's knee had 
a 5 degree flexion contracture present and good flexion.  A 
subsequent July 2005 VA examination showed motion from zero 
to 110 degrees of flexion, limited by pain, with moderate 
pain with active and passive motion with and without 
resistance, repeated with no change.  A private February 2006 
examination of the knees, showed the left knee had motion 
from zero to 125 degrees.  Finally, the July 2006 VA joints 
examination showed both knees to have motion from zero to 130 
degrees.  There was pain, especially over the last 30 degrees 
of flexion of both knees.  Further, the examiner stated that 
repetition did cause increased aches, pains, soreness, 
tenderness, and fatigability.  However, no other change was 
noted on exam.  Moreover, the examiner stated that any other 
range of motion change was speculative, and that no other 
flare-ups were noted.

In short, even with the veteran's complaints of pain, the 
record does not reflect that it has resulted in limitation of 
flexion to 45 degrees of less, nor extension limited to 10 
degrees or more.  Thus, the veteran does not meet or nearly 
approximate the criteria for a rating in excess of 10 percent 
under either Diagnostic Code 5260 or 5261.  In fact, the 
range of motion findings listed above do not even satisfy the 
criteria for a compensable rating under these Codes.

The Board acknowledges that VA's Office of General Counsel 
held in VAOPGCPREC 9-2004 that separate ratings under 
Diagnostic Codes 5260 and 5261 may be assigned for disability 
of the same joint.  However, as stated in the preceding 
paragraph, the range of motion findings do not satisfy the 
criteria for a compensable evaluation under either Code.  As 
such, separate compensable evaluations, based upon objective 
findings of limitation of flexion and limitation of extension 
of the veteran's left knee are not warranted.

The Board also acknowledges that the July 2005 VA X-ray of 
the left knee revealed evidence of minimal arthritis.  
Diagnostic Code 5010 provides that traumatic arthritis 
substantiated by X-ray findings is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a.

Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003. 3 8 
C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45(f).

In the absence of limitation of motion, a 10 percent rating 
is warranted with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups. 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  With X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent rating is warranted.  However, the 10 and 20 
percent ratings based on X-ray findings will not be combined 
with ratings based on limitation of motion.  Id.

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  General Counsel stated 
that when a knee disorder is already rated under Diagnostic 
Code 5257, the veteran must also have limitation of motion 
which at least meets the criteria for a zero-percent rating 
under Diagnostic Code 5260 (flexion limited to 60 degrees or 
less) or 5261 (extension limited to 5 degrees or more) in 
order to obtain a separate rating for arthritis.  General 
Counsel subsequently held in VAOPGCPREC 9-98 that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich, supra.  Where additional disability is shown, a 
veteran rated under 5257 can also be compensated under 5003 
and vice versa.

Despite the foregoing, the Board has already determined that 
the medical evidence does not indicate current subluxation 
and/or instability of the left knee, and that he does not 
meet the criteria for a compensable rating under either 
Diagnostic Code 5260 or 5261.  In short, he would not be 
entitled to separate ratings under VAOPGCPRECs 23-97 and 9-
98.  Based upon the current medical evidence, he would be 
entitled to, at most, a 10 percent rating based upon painful 
motion, which is the current rating.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his service-connected 
left knee disorder.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim.  In 
making this determination, the Board notes that it took into 
consideration the veteran's complaints of pain, as well as 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
However, the record does not contain objective evidence by 
which it can be factually ascertained that there is or would 
be any functional impairment attributable to the veteran's 
complaints of left knee pain which would warrant a schedular 
rating in excess of the 10 percent evaluation currently in 
effect.  As already noted, the July 2006 VA examiner stated 
that while repetition did cause increased aches, pains, 
soreness, tenderness, and fatigability, no other change was 
noted on exam.  Moreover, the examiner stated that any other 
range of motion change was speculative, and that no other 
flare-ups were noted.

Inasmuch as the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Consequently, the 
benefit sought on appeal must be denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for status post lumbar 
fusion due to lumbar spinal stenosis and spondylolisthesis, 
and left sciatica, based upon secondary aggravation by the 
service-connected left knee disorder, is granted.

Entitlement to service connection for post operative right 
knee meniscectomy with arthritis, based upon aggravation by 
the service-connected left knee disorder, is granted.

Entitlement to an increased rating for a left knee disorder, 
currently rated as 10 percent disabling, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


